Citation Nr: 9928705	
Decision Date: 10/03/99    Archive Date: 10/15/99

DOCKET NO.  95-12 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death on a non-radiation basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1944 to 
January 1946 and from January 1951 to December 1952.  He also 
had active service in June and September 1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating action from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

On a VA Form 9, dated in May 1995, the appellant claimed, for 
the first time, that the veteran's terminal lung cancer 
resulted from inservice exposure to radiation.  The RO has 
not developed this claim in pursuant to 38 C.F.R. § 3.311, 
the regulation that liberalized the requirements for 
establishing service connection on a radiation basis.  Her 
claim, based on the alleged exposure to radiation in service, 
is a new claim, and, as such, is referred to the RO.


FINDINGS OF FACT

1.  The veteran died in February 1995 as a result of 
carcinoma of the lung.

2.  The veteran's terminal lung cancer was not shown until 
several decades after separation from service; the claim for 
service connection for the cause of the veteran's death on a 
non-radiation basis is not plausible.



CONCLUSION OF LAW

A claim for service connection for the veteran's cause of 
death on a non-radiation basis is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records indicate no treatment 
for or diagnosis of lung cancer.  Post-service evidence of 
record indicates that the veteran's lung cancer was first 
shown 3 months prior to his death; he died in February 1995 
due carcinoma of the lung.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection can be granted when a chronic disease is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

The Board has considered the claim of service connection for 
the cause of the veteran's death on a non-radiation basis and 
finds that the claim is not well-grounded.  The evidence of 
record indicates that the veteran's terminal lung cancer was 
not shown until several decades after separation from 
service.  In addition, there is medical nexus or link between 
service and the terminal lung cancer.  Accordingly, the case 
is denied as it is not well-grounded.


ORDER

Entitlement to service connection for the veteran's cause of 
death on a non-radiation basis is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

